DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the remarks that, “Ruiz Cortez is silent regarding “the power section is configured to provide power to the transmitter” as recited in claim 1.”
The Examiner respectfully disagrees, because Ruiz Cortex discloses in paragraph 0059 the power section (130, 150) that includes an alternator motor capable of generating a voltage and current or a smaller generator in place of the alternator motor. Paragraph 0060 discloses, “the energy unit is joined to an electronic unit. The electronic unit includes a circuit for recharging of…a corresponding rechargeable battery” Further, “The circuit…couples and converts the energy generated by the alternator motor into energy stored by the rechargeable battery.” According to paragraph 0059 the power section also includes, “one or more elements of the energy unit 150 and/or electronics unit 130, such as the battery and or electronic components further described herein.” The electronic components further described in paragraph 0061 is a wireless communication circuit or the claimed “transmitter” which also includes a circuit as stated in paragraph 0060, “The electronic unit includes a circuit” and “The circuit…couples and converts the energy generated by the alternator motor into energy.” Therefore, Ruiz Cortez discloses “the power section is configured to provide power to the transmitter” as recited in claims 1, 12, and 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ruiz Cortez (US 2015/0253163).
Regarding claim 1, Ruiz Cortez discloses a plumbing monitoring system, comprising: 
a detector (Para. 0053) configured to be coupled to a fluid system (100, 1000 of Figures); 
a power section (130, 150 of Figures; Para. 0059; include generator) configured to be in electrical communication with the detector, comprising: 

a generator (Para. 0056, 0059) coupled to the turbine and configured to generate electrical energy from the movement of the turbine (Para. 0051, 0059); and 
a transmitter (Para. 0061; wireless communication circuit) configured to transmit a signal from the detector; and
an electrical storage in electrical communication with and configured to provide electrical power to the detector (Para. 0059-0060);
wherein the power section is configured to provide power to the transmitter and the electrical storage (Para. 0059-0061).
Regarding claim 2, Ruiz Cortez discloses wherein the electrical storage is rechargeable (Para. 0059-0060).
Regarding claim 3, Ruiz Cortez discloses wherein the generator is electrically coupled to the electrical storage (Para. 0059-0060).
Regarding claim 4, Ruiz Cortez discloses wherein the detector is a fluid level detector (Para. 0053, 0079).
Regarding claim 6, Ruiz Cortez discloses wherein the transmitter is a wireless transmitter (Para. 0061; wireless communication circuit).
Regarding claim 7, Ruiz Cortez discloses wherein the transmitter (Para. 0061; wireless communication circuit) is configured to emit the signal while the turbine (171 of Figures; Para. 0054) is moving.
Regarding claim 8, Ruiz Cortez discloses wherein the electrical storage is electrically coupled to the transmitter (Para. 0059-0061).
Regarding claim 9, Ruiz Cortez discloses wherein the detector is a temperature sensor (Para. 0053).
Regarding claim 10, Ruiz Cortez discloses wherein the fluid is water (abstract).
Regarding claim 11, Ruiz Cortez discloses wherein the fluid system is a plumbing system (see Figures 1, 35; Kitchen faucet).
Regarding claim 12, Ruiz Cortez discloses a plumbing monitoring system, comprising: 
a detector (Para. 0053) configured to be coupled to a fluid system (100, 1000 of Figures) comprising; 
a transmitter (Para. 0061; wireless communication circuit) configured to transmit a signal; and
a power section configured to be coupled to the fluid system, comprising: 
a turbine (171 of Figures; Para. 0054) configured to move under force from the fluid (Para. 0051, 0054) of the fluid system; and 
a generator (Para. 0056, 0059) coupled to the turbine and configured to generate electrical energy (Para. 0051, 0059) from the moving turbine;
wherein the power section is configured to provide power to the transmitter (Para. 0059-0061).
Regarding claim 13, Ruiz Cortez discloses a method for detecting leaks in a plumbing system, comprising: 

generating electric power with a generator (Para. 0051, 0056, 0059) in communication with the turbine; 
transmitting power from a power section (130, 150 of Figures; Para. 0059; include generator) that comprises the generator and the turbine to a detector, a transmitter, and an electrical storage (Para. 0053, 0059-0061); and 
storing power in the electrical storage (0059-0060).
Regarding claim 14, Ruiz Cortez discloses further comprising transmitting, by the transmitter, information on fluid movement (Para. 0061; wireless communication circuit).
Regarding claim 15, Ruiz Cortez discloses wherein the information on fluid movement is transmitted to at least one of a home automation system and an external receiver (1100 of Figures 1; Para. 0061; wireless communication circuit).
Regarding claim 16, Ruiz Cortez discloses wherein an electrical storage is rechargeable (Para. 0059-0060).
Regarding claim 17, Ruiz Cortez discloses wherein the fluid detector is a fluid level detector (Para. 0053, 0079).
Regarding claim 18, Ruiz Cortez discloses wherein the fluid detector is a sensor configured to detect at least one property of the fluid in the plumbing system (Para. 0053, 0079).
Regarding claim 19, Ruiz Cortez discloses wherein the fluid detector is a temperature sensor (Para. 0053).
Regarding claim 20, Ruiz Cortez discloses wherein the generator (Para. 0059) is in electrical communication with at least one of the detector, the transmitter, and the electrical storage (Para. 0053, 0059-0061).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832